      Case 3:19-cr-00341-MEM-KM Document 39 Filed 05/12/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

        v.                                                    3:19-CR-0341

 RONALD CHARLES WILSON, III,                              (MANNION, D.J.)
                                                        (MEHALCHICK, M.J.)
                      Defendant

                                    MEMORANDUM

       This matter comes before the Court on Defendant’s Motion for Presentence Release.

(Doc. 31). Defendant, Ronald Charles Wilson, III, moves this Court for emergency release

from custody pending sentencing pursuant to U.S.C. § 3145(c), and because his continued

detention may violate his Eighth Amendment right to be free from cruel and unusual

punishment. The Government opposes this motion. (Doc. 34).

I.     BACKGROUND AND PROCEDURAL HISTORY

       In the instant case, Wilson was charged by Indictment on December 3, 2019. (Doc. 1).

In the Indictment, Wilson was charged with a number of drug trafficking and firearms

offenses. At his arraignment on January 6, 2019, Wilson entered a plea of not guilty to the

charges. (Doc 11). He appeared before the Court for a detention hearing on January 9, 2019.

At the conclusion of that hearing, Wilson was ordered detained after the Court concluded

that the Government had demonstrated, by clear and convincing evidence, that there was no

condition or combination of conditions which would ensure the safety of the community

should Wilson be released. In reaching that decision, the Court considered the factors

enumerated under the Bail Reform Act – the nature and circumstances of the offenses charged,

the weight of the evidence, the history and characteristics of Wilson, and the danger to the

community should he be released. In particular, the Court noted that the weight of the
      Case 3:19-cr-00341-MEM-KM Document 39 Filed 05/12/20 Page 2 of 10



evidence against Wilson, his prior criminal history, and his lack of stable employment all

weigh in favor of detention. (Doc. 14). On March 6, 2020, Wilson appeared before the Court

and pleaded guilty to one count of possession with intent to distribute methamphetamine, in

violation of 21 U.S.C. §§ 841(a) and 841(b)(1)(C), and one count of possession of a firearm in

furtherance of drug trafficking, in violation of 18 U.S.C. § 924(c). (Doc. 27; Doc. 29). Wilson

was remanded to custody in advance of sentencing pursuant to the mandatory detention

provisions set forth in 18 U.S.C. § 3143(a)(2). A sentencing date has not yet been set.

       Counsel for Wilson filed a Notice with the Court on April 13, 2020, indicating that the

parties were unable to come to an agreement regarding Wilson’s release from detention, and

indicating that neither party believes a hearing is necessary on the motion. (Doc. 33).

II.    DISCUSSION

       A.     THE COVID-19 PANDEMIC

       On March 11, 2020, the World Health Organization declared the novel coronavirus

known as COVID-19 a pandemic. 1 The COVID-19 outbreak caused the President of the

United States to declare a national emergency and the Governor of the Commonwealth of

Pennsylvania to declare a state of emergency. 2 As of the date of this writing, there are




       1
        See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization,
Opening Remarks at the Media Briefing on COVID-19 (March 11, 2020) (transcript available
at   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-
the-media-briefing-on-covid-19---11-march-2020).
       2
         See President Donald J. Trump’s Proclamation on Declaring a National Emergency
Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (March 13, 2020),
available at     https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/;    Governor

                                              2
      Case 3:19-cr-00341-MEM-KM Document 39 Filed 05/12/20 Page 3 of 10



3,917,366 confirmed cases worldwide and 274,361 deaths; in the United States, there are

1,245,775 confirmed cases and 75,364 deaths. 3 Mindful of the incredible magnitude of this

situation, and the extreme health risks associated with COVID-19, the Court will address the

motion for pretrial release.

       B.     CONDITIONS AT LACKAWANNA COUNTY PRISON

       Included in the Government’s brief in opposition (Doc. 34, at 22-25) to Wilson’s

motion for release are the preventative actions taken by Lackawanna County Prison in

response to the COVID-19 pandemic. Specifically, the prison implemented an action plan

designed to mitigate the potential for spread of COVID-19 inside its facility, and for the

protection of inmates and staff, including suspending contact visits, regular visitation, and

visitation from volunteers, including religious leaders; implementing aggressive sanitation

programs; suspending all programs that utilize “outside” employees; limiting individuals past

reception to prison and medical staff; limiting attorney visits with inmates to meetings through

the glass of a lawyer visitation room; cancelling all conferences and out-of-county trainings;

planning for weekly contact with officials from the Pennsylvania Department of Corrections;

and posting educational flyers in the blocks and in the reception area. (Doc. 34, at 22-25).

       As of April 2, 2020, one correctional officer at the Lackawanna County Prison tested

positive for the virus. The Government submits that, according to the U.S. Marshals Service,




Tom Wolf’s Proclamation of Disaster Emergency (March 6, 2020), available at
https://www.governor.pa.gov/wp-content/uploads/2020/03/20200306-COVID19-Digital-
Proclamation.pdf.
       3
        See Coronavirus Disease (COVID-19) Situation Dashboard, World Health
Organization, https://who.sprinklr.com/ (last visited May 10, 2020).
                                               3
      Case 3:19-cr-00341-MEM-KM Document 39 Filed 05/12/20 Page 4 of 10



the officer who tested positive did not have any close contact with Marshal Service Personnel,

and that it is unlikely, though possible, that the officer who tested positive had close contact

with federal inmates at the prison. The inmates have been advised of the situation and are

currently on lockdown. The prison continues to admit prisoners during the lockdown.

Inmates are permitted out of their cells for showers, phone calls, attorney visits (through glass

windows), and video teleconferencing for court proceedings. Additionally, all employees and

other individuals (including counsel for inmates) be screened for fevers, and if necessary, other

symptoms, upon entering the prison.

       C.     RELEASE PENDING SENTENCING PURSUANT TO 18 U.S.C. § 3145(C)

       Wilson is detained pending sentencing pursuant 18 U.S.C. § 3143(a)(2), which

mandates detention if a defendant is convicted of an offense for which a maximum term of

imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C.

801, et seq.) (per § 3142(f)(1)(C)) or if a defendant is convicted of an offense for which the

maximum sentence is life imprisonment (per § 3142(f)(1)(B)). The drug and firearms offenses

to which Wilson pleaded guilty fall into these categories. Pursuant to § 3143(a)(2), detention

is mandatory unless (1) there is “a substantial likelihood that a motion for acquittal or new

trial will be granted” or “the Government has recommended that no sentence of

imprisonment be imposed” and (2) the Court “finds by clear and convincing evidence that

the person is not likely to flee or pose a danger to any other person or the community.”




                                               4
      Case 3:19-cr-00341-MEM-KM Document 39 Filed 05/12/20 Page 5 of 10



       A defendant subject to detention pursuant to section 3143(a)(2) ... and who meets the

conditions of release set forth in section 3143(a)(1) 4 may be ordered released, under

appropriate conditions, by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person’s detention would not be appropriate. 18 U.S.C. § 3145(c).

“Exceptional” is something out of the ordinary that distinguishes the defendant’s situation

from that of other defendants subject to mandatory presentence detention. United States v.

Ortiz, 1:18-CR-00134, 2020 WL 1904478, at *5 (M.D. Pa. Apr. 17, 2020); citing United States

v. Smith, 34 F.Supp.3d 541, 553–54 (W.D. Pa. 2014) (internal citations omitted). The

defendant carries the burden of establishing why detention is not appropriate. Smith, 24

F.Supp.3d at 551-52.

       Wilson submits that he should be released because the COVID-19 pandemic “renders

the hardships of continued detention unusually harsh” and poses a “threat to his physical and

emotional well-being.” (Doc. 32, at 9). He also self-reports using an albuterol inhaler prior to

incarceration. (Doc. 32, at 1). Wilson’s risk of exposure to COVID-19 at Lackawanna County

Prison is not an exceptional circumstance warranting his release. “As serious as it is, the

outbreak of COVID-19 simply does not override the statutory detention provisions.... In the

absence of evidence demonstrating a change in circumstances concerning [the defendant’s]




       4
         Per § 3143(a)(1) a “judicial officer shall order that a person who has been found guilty
of an offense and who is awaiting imposition or execution of sentence ... be detained, unless
[a] judicial officer finds by clear and convincing evidence that the person is not likely to flee
or pose a danger to the safety of any other person or the community if released under § 3142(b)
or (c),” and if a “judicial officer makes such a finding, such judicial officer shall order the
release of the person in accordance with § 3142(b) or (c).” 18 U.S.C. § 3143(a)(1).
                                                5
      Case 3:19-cr-00341-MEM-KM Document 39 Filed 05/12/20 Page 6 of 10



status as a flight risk and danger to another person or the community, detention pending

sentence must be maintained.” United States v. Rollins, 2020 WL 1482323, at *2 (W.D.N.Y.

Mar. 27, 2020). Nothing about Wilson’s circumstances has changed to override the

presumption of detention under § 3143(a)(2). Nothing about the COVID-19 pandemic

reduces a defendant’s danger to others. United States v. Johnson, 4:17-CR-256-2, 2020 WL

1939588, at *6 (M.D. Pa. Apr. 22, 2020). In considering a motion to continue a self-surrender

date in light of the COVID-19 pandemic, the Third Circuit held that “the existence of a

widespread health risk is not, without more, a sufficient reason for every individual subject to

a properly imposed federal sentence of imprisonment to avoid or substantially delay reporting

for that sentence,” and stating that it is “imperative” that the courts “continue to carefully

and impartially apply the proper legal standards that govern each individual’s particular

request for relief. United States v. Roeder, 20-1682, 2020 WL 1545872, at *3 (3d Cir. April 1,

2020). In the context of reviewing a motion for compassionate release, the Circuit noted “…

the mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release.” United States v.

Raia, 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020).

       Wilson’s assertions about risk for COVID-19 are speculative, and there is nothing in

the record before the Court that reflects the prison is not taking steps to mitigate his risk for

infection. A defendant should not be entitled to release based solely on generalized COVID-

19 fears and speculation. See United States v. Boatwright, 2020 WL 1639855, at *8 (D. Nev.

Apr. 2, 2020) (denying motion for temporary release pursuant to § 3142(i)); see also Raia, 2020

WL 1647922, at *2. Wilson fails to establish exceptional circumstances that warrant his

release under 18 U.S.C. § 3145(c).
                                               6
      Case 3:19-cr-00341-MEM-KM Document 39 Filed 05/12/20 Page 7 of 10



       D.     VIOLATION OF EIGHTH AMENDMENT RIGHTS

       Wilson also argues that his release is warranted as his continued confinement while

exposed to COVID-19 may violate the Eighth Amendment’s prohibition against cruel and

unusual punishment. In making this argument, Wilson relies on the Supreme Court’s decision

in Helling v McKinney, 509 U.S. 25 (1993), in which the Court found that the plaintiff, who

was assigned to a cell with a smoker, stated a cause of action under the Eighth Amendment,

as his exposure to tobacco smoke posed an unreasonable risk of serious damage to his future

health. The Government submits that this claim is speculative and fails in fact and law. (Doc.

34, at 17).

       The Eighth Amendment “was designed to protect those convicted of crimes and

consequently the Clause applies only after the State has complied with constitutional

guarantees traditionally associated with criminal prosecutions.” Hubbard v. Taylor, 399 F.3d

150, 164 (3d Cir. 2005); quoting Whitley v. Albers, 475 U.S. 312, 318 (1986) (citation and

internal quotations omitted). The Third Circuit has held that Eighth Amendment “protections

do not attach until after conviction and sentence.” Hubbard, 399 F.3d at 164; quoting Graham

v. Connor, 490 U.S. 386, 392 n. 6 (1989). Thus, a federal inmate awaiting sentencing must

look to the Due Process Clause of the Fifth Amendment. 5 Bistrian v. Levi, 696 F.3d 352, 367




       5
          The Supreme Court has not directly addressed the question of which standard applies
to an excessive-force claim of a detainee who has been convicted but not sentenced, and the
circuits are divided. See Fisherman v. McGriff, 17-CV-2320 (PJS/ECW), 2020 WL 1330176, at
*2 (D. Minn. Mar. 23, 2020) (comparing Berry v. City of Muskogee, 900 F.2d 1489, 1493 (10th
Cir. 1990) (“We see no reason to treat incarcerated persons whose guilt has been adjudicated
formally but who await sentencing like pretrial detainees, who are detained primarily to

                                              7
      Case 3:19-cr-00341-MEM-KM Document 39 Filed 05/12/20 Page 8 of 10



(3d Cir. 2012); see Bell v. Wolfish, 441 U.S. 520, 535 (1979); Fuentes v. Wagner, 206 F.3d 335,

341–42 (3d Cir.2000). The Due Process Clause of the Fifth Amendment protects pretrial

detainees from prison conditions that amount to punishment. Bell, 441 U.S. at 535 (1979).

“Under Bell, a ‘particular measure amounts to punishment when there is a showing of express

intent to punish on the part of detention facility officials, when the restriction or condition is

not rationally related to a legitimate non-punitive government purpose, or when the

restriction is excessive in light of that purpose.’” United States v. Stevens, CR 19-350-02, 2020

WL 1888968, at *5 (E.D. Pa. Apr. 16, 2020); quoting Bistrian, 696 F.3d at 373.

       Wilson’s detention at Lackawanna County Prison and the risks associated with

COVID-19 are not excessive in relation to the Government’s legitimate purpose of protecting

the community and securing his appearance at sentencing, the bases of the mandatory

detention requirement of 18 U.S.C. § 3142(a)(2). Stevens, 2020 WL 1888968, at *5; see also

United States v. Cox, 2020 WL 1491180, at *6 (D. Nev. Mar. 27, 2020) (finding no Fifth




ensure their presence at trial and who cannot be punished.”), with Bistrian v. Levi, 696 F.3d
352, 367 (3d Cir. 2012) (“The Cruel and Unusual Punishments Clause, however, does not
apply until an inmate has been both convicted of and sentenced for his crimes.”), and Lewis v.
Downey, 581 F.3d 467, 474 (7th Cir. 2009) (Fourteenth Amendment applies to excessive-force
claim of inmate awaiting sentencing because “ ‘the State does not acquire the power to punish
with which the Eighth Amendment is concerned’ ” until defendant is both convicted and
sentenced (quoting Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977)); Manley v. Grossman,
13-CV-1974 (KMK), 2017 WL 4326541, at *8 (S.D.N.Y. Sept. 27, 2017) (excessive-force
claims brought by inmates awaiting sentencing are governed by Eighth Amendment), and
Taylor v. San Bernardino Cty. Sheriff’s Dep't, No. EDCV 14-1190-AG (JEM), 2017 WL 2789502,
at *5 (C.D. Cal. Mar. 31, 2017), Report and Recommendation adopted, 2017 WL 2784832 (C.D.
Cal. June 27, 2017) (same), with Pitts v. Espinda, No. 15-0483 (JMS/BMK), 2016 WL 475137,
at *5 (D. Haw. Feb. 8, 2016) (“The Eighth Amendment’s prohibition against the malicious
or sadistic use of force does not apply ‘until after conviction and sentence.’” (quoting Graham
v. Connor, 490 U.S. 386, 392 n.6 (1989))).
                                                   8
      Case 3:19-cr-00341-MEM-KM Document 39 Filed 05/12/20 Page 9 of 10



Amendment violation in detaining defendant prior to trial under the Bail Reform Act despite

COVID-19 health risks); United States v. Boone, No. 2:16-CR-00020-TLN, 2020 WL 1865202,

at *3 (E.D. Cal. Apr. 14, 2020) (finding no Fifth Amendment violation in detaining defendant

prior to sentencing under the Bail Reform Act despite COVID-19 health risks).

       Wilson makes only a generic argument that his conditions of confinement run afoul

of his Constitutional rights. He makes neither a compelling case of a constitutionally

cognizable deprivation nor demonstrates that Lackawanna County Prison is being

deliberately indifferent to the needs and circumstances of the people who are in its custody.

He has not established that the conditions at the facility are “arbitrary or

purposeless.” See Bell, 441 U.S. at 539. Wilson has not shown that the facility and authorities

are unable or unwilling to address COVID-19, or that he is not being treated for any medical

issues. See Boatwright, 2020 WL 1639855, at *6–7 (rejecting general Fifth Amendment

arguments that applied equally to any detainee, and noting that the prison was taking

reasonable recommended precautions); United States v. Lee, 2020 WL 1541049, at *5 (D.D.C.

March 30, 2020) (rejecting Fifth Amendment arguments in light of aggressive precautions

being taken by the prison to prevent the spread of COVID-19); United States v. Villegas, No.

2:19-cr-568-AB, 2020 WL 1649520, at *2–3 (C.D. Cal. Apr. 3, 2020)(finding no evidence of

arbitrary and punitive intent where the Bureau of Prisons was responding to prevent infectious

outbreak, protect inmate health, and preserve internal order); United States v. Moran, No. SAG-

19-0585, 2020 WL 1663366, at *2 (D. Md. Apr. 3, 2020) (noting that while detention during

a pandemic was not optimal, the measures taken by the prison facility were reasonable under

the circumstances, so the defendant’s allegations did not rise to the level of a constitutional

violation); see also Boone, 2020 WL 1865202, at *3; Peterson v. Diaz, No. 2:19-cv-01480-WBS-
                                              9
       Case 3:19-cr-00341-MEM-KM Document 39 Filed 05/12/20 Page 10 of 10



GGH, 2020 WL 1640008, *2 (E.D. Cal. Apr. 2, 2020). Indeed, the evidence before the Court

shows that the facility is complying with guidelines set forth by the Center for Disease Control

and taking steps and precautions to mitigate and control the virus at the facility. See United

States v. Robert Leake, 19-CR-194 (KBJ), 2020 WL 1905150, at *5 (D.D.C. Apr. 17, 2020).

District Courts throughout the country have rejected Constitutional challenges to pretrial

detention based on general concerns over the COVID-19 pandemic. United States v. Hernandez,

3:19-CR-346-K, 2020 WL 1876102, at *5 (N.D. Tex. Apr. 14, 2020) (collecting cases).

        Based on the information before the Court, the Court finds Defendant’s conditions of

confinement are reasonably related to legitimate government interests. For these reasons, the

Court finds that Defendant’s constitutional argument fails.

III.    CONCLUSION

        While the Court is sympathetic to the concerns regarding the spread of COVID-19,

and recognizes the potential for Wilson’s exposure to the virus while at Lackawanna County

Prison, that potential exists anywhere in the community. Lackawanna County Prison has

taken steps to minimize infection. The Court is not persuaded that Wilson should be released

pending sentencing. As such, his motion (Doc. 31) is DENIED.

        An appropriate Order will follow.




Dated: May 12, 2020                                        s/ Karoline Mehalchick
                                                           KAROLINE MEHALCHICK
                                                           United States Magistrate Judge




                                              10
